DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications 14/743,018, 13/015,612, 12/329,525, and 11/950,271, and the provisional applications, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, claims 17-106 are not entitled to the benefit of the prior-filed applications.  The generating, sensing, determining, and coupling steps of claims 17-25, 30-44, 49-63, 68-73, 80-82, 86-91, 95-100, and 104-106; the current measuring circuitry, signal 
	The effective filing date of claims 17-106 is therefore the filing date of the instant application, which is April 10, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As to claim 17, the preamble recites a method for transmitting data via direct 
current lines for energy transmission from a first communication unit to a second communication unit.  The Applicant states that any of modules 102/102a (comprising transceiver 108) is the first communication unit and the inverter module 104 (comprising transceiver 118) is the second communication unit.  The disclosure, and Figure 2, however, teaches communication from the second communication unit (104) to the first communication unit (102) (see, e.g., page 8, lines 21-22).  The specification does not teach the limitation “generating a high-frequency signal having a predefined voltage amplitude by the second communication unit (104) and coupling the generated high-frequency signal onto the direct current lines using the second communication unit”.  The Application states that “As shown in Figure 1e, modulator causes a modulated signal to be superimposed onto DC power lines. Modulator 302b has an input voltage (Vm) causing a current (Im) to be drawn from charge storage device 300b as a function of input voltage Vm. This limitation has been interpreted to require a test signal having a predefined voltage amplitude known by the second communication unit.  In Behrends (the ‘916 patent), the second communication unit expects and is looking for a predefined voltage amplitude (see column 10, lines 8-28).  The Applicant states that Fig. 1e shows “the signal generated by the inverter module 104 has a predefined voltage amplitude”, but the Applicant’s specification fails to teach “generating a high-frequency signal having a predefined voltage amplitude by the second communication unit”.  The voltage amplitude is stored in memory 130, not known by the second communication 
	As to claim 26, the claim recites “a coupling-in circuitry configured to couple high-frequency signals onto the direct current lines; and/or a coupling-out circuitry configured to couple high-frequency signals from the direct current lines”.  The “and” alternative is not supported by the Applicant’s specification. The specification fails to teach both a coupling-in circuitry and a coupling-out circuitry. The Applicant states that each of the modules 102 and 104 comprises a coupling-in circuitry and a coupling-out circuitry. However, the Applicant only teaches a single transducer in each of the first and second communication units. Each transducer may be considered only one of coupling-in or coupling-out circuitry, but not both. The limitation “wherein the at least one first communication unit or the at least one second communication unit comprises an initial signal generator configured to generate a high-frequency initial signal having a predefined voltage amplitude” is not supported. The Applicant states that this is supported by elements 302a and 302b in Figure 1b and page 10, line 26 – page 11, line 2. However, elements 302a and 302b are part of the overall power source (116) and not 
	As to claim 30, the specification does not teach the limitation “determining a voltage amplitude for a high-frequency data signal based on the sensed current level caused by the high-frequency signal by the first communication unit”.  The Applicant states that module 102 determines the voltage amplitude of the high-frequency data signal based on the sensed current level. However, the specification does not teach “determining a voltage amplitude” of a “data signal”. The only “voltage amplitude” in the specification refers to the “initial signal” of Figure 2, steps 203-207, and Figure 1b is not based on the sensed current level.  The specification also does not teach the limitation “coupling the high-frequency data signal having the determined voltage amplitude onto the direct current lines by the first communication unit for the purpose of transmitting 
	As to claim 36, the preamble recites a method for transmitting data via direct current lines from a first module to a second module.  The disclosure, and Figure 2, however, teach communication from the second module (104) to the first module (102) (see, e.g., page 8, lines 21-22).  The specification also does not teach “determining, using the first module, a voltage amplitude for a high-frequency data signal based on the sensed level of the current caused by the high-frequency control signal”.  The Applicant states that module 102 determines the voltage amplitude for the high-frequency data signal based on the sensed current level. There is no support for the modulator having an input voltage derived from the initial signal. The initial signal is taught as producing the “initial code” (Figure 2, steps 203 and 207). The data signal parameters/amplitude are determined at step 211 (“transmit a control signal”), not 
	As to claim 45, the specification does not teach “a coupling-in circuitry configured to couple high-frequency signals onto the direct current lines; and/or a coupling-out circuitry configured to couple high-frequency signals from the direct current lines”. The applicant states that each of the photovoltaic module 102 and the inverter module 104 comprises a coupling-in circuitry and a coupling-out circuitry (see page 10, line 32 – page 11, line 2 and page 11, lines 15-18).  However, the specification does not support both a coupling-in circuitry and a coupling-out circuitry.  The specification only teaches a single transducer in each of the first and second communication modules. Each transducer may be considered only one of the coupling-in or coupling-out circuitry, but not both.  The limitation “wherein the at least one first communication module or the at least one second communication module comprises an initial signal generator configured to generate a high-frequency initial signal having a predefined voltage amplitude” is not supported. The Applicant states that this is supported by elements 302a and 302b in Figure 1b and page 10, line 26 – page 11, line 2. However, elements 302a and 302b are part of the overall power source (116) and not part of the first or second communication modules (108,118).  The specification also does not teach the limitation “a control device configured to set a voltage amplitude of the high-frequency data signal based on the determined current level caused by the high-frequency signal”. The Applicant states that elements 102/302a in Figure 1b are the control device. 
	As to claim 49, the specification does not teach the limitation “determining a voltage amplitude for a data signal based on the sensed current level caused by the high-frequency signal”.  The Applicant states that module 102 determines the voltage amplitude for the high-frequency data signal based on the sensed current level. However, the specification does not teach “determining a voltage amplitude” of a “data signal”. The only “voltage amplitude” is directed to the “initial signal” of Figure 2, steps 203-207, and Figure 1b is not based on the determined current level. The specification does not teach “coupling, by the first communication module, the high-frequency data signal having the determined voltage amplitude onto the direct current lines, the high-frequency data signal configured to transmit data to the second communication module”.  The Applicant states that when transceiver 108 is operating as a transmitter, element 302a modulates a signal with the modulation voltage derived from the sensed current (page 10, lines 26-31), and the modulated signal is coupled to the DC power line via transducer 1106.  However, all of the specific communication taught by the specification (e.g. Figure 2) is from the second communication module to the first communication module. Only generic communication is taught from the first communication module to the second communication module.  Claims 50-54 and 95-97 inherit these deficiencies.

	As to claim 64, the Applicant states that the first communication unit refers to elements 302a/302b (see Figure 1b and page 10, line 26 – page 11, line 2). However, elements 302a/302b are not taught as part of the first communication unit; they are taught as part of the overall power source 116 (see Figure 1b).  The specification does not teach the limitation “a control device configured to set a voltage amplitude of the data signal based on the determined current level caused by the initial signal on the 
	As to claim 68, the preamble recites a method for transmitting data via direct current lines from a first communication unit to a second communication unit.  The Applicant states that elements 108 and 118 are the first and second communication units.  The disclosure and Figure 2, however, teach communication from the second communication unit (104) to the first communication unit (102).  The specification does not teach the limitation “determining, by the first communication unit, a voltage amplitude for a data signal based on the sensed current level caused by the control signal on the direct current lines”. The Applicant states that module 102 determines the voltage amplitude for the high-frequency data signal based on the sensed current level. However, the specification fails to teach “determining a voltage amplitude” of a “data signal”.  The only “voltage amplitude” refers to the “initial signal” of Figure 2, steps 203-207, and Figure 1b is not based on the determined current level. Claims 69-73 and 104-106 inherit these deficiencies.
	As to claim 74, the specification fails to teach “a control device configured to determine a voltage amplitude of a data signal, wherein the voltage amplitude of the data signal is based on the detected current level”.  The applicant states that the “control device” is element 102/302a. However, the “control device” is recited as a separate and discrete component, but is not taught as a separate and discrete 
	As to claim 76, the preamble recites “a method for transmitting data via direct current lines of a power generator system, the method comprising … transmitting, by a first communication module and to a second communication module, the control signal via direct current lines by coupling the control signal onto the direct current lines”. The Applicant states that elements 108 and 118 are the first and second communication modules.  The specification, however, teaches communication from the second communication module (104) to the first communication module (102). The specification does not teach “modulating, by a first communication module, a control signal with a predefined voltage amplitude”. The Applicant states that the initial signal transmitted from inverter module 104 may be between 1Hz and 100Hz or may also be at higher frequencies. However, all of the specific signals in the specification come from the second communication module (104) (see Figure 1a).  The specification does not teach “transmitting, by a first communication module and to a second communication module, the control signal via the direct current lines by coupling the control signal onto the direct current lines”. All of the specific signals in the specification come from the second communication module (104) (see Figure 1a). The specification does not teach 
	As to claim 78, the specification does not teach “sensing, by a second transducer of a second communication unit associated with at least one photovoltaic module of the photovoltaic power generation system, a current level caused by the control signal on the direct current line”.  The specification also does not teach “demodulating, by a second modulator of the second communication unit, the control signal to determine a voltage amplitude for a data signal to be transmitted to the first communication unit, wherein the voltage amplitude of the data signal is based on the sensed current level caused by the control signal on the direct current line”.  The Applicant states that the initial signal is sensed and a measure of the signal strength may be performed, and the term “signal strength” can refer to current. The Applicant also states that module 102 determines the voltage amplitude for the high-frequency data signal based on the sensed current level. The specification does not teach “determining a voltage amplitude” of a “data signal”. The only “voltage amplitude” refers to the “initial signal” of Figure 2, steps 203-207, and Figure 1b is not based on the determined current level. Claim 79 inherits this deficiency.
The Examiner requests the Applicant to point out the specific support and the priority date for each claim.
Claims 30, 36, 55, 64, and 78 are different from claims 14, 1, 1, 10, and 1, respectively, in the U.S. patent of Behrends (9,831,916) and do not interfere with them.  Claim 30 recites the limitation “generating a high-frequency signal having a predefined voltage amplitude by the second communication unit and coupling the generated high-frequency signal onto the direct current lines”, while claim 14 of Behrends recites “generating a high-frequency test signal having a predefined voltage amplitude by the first communication unit and coupling the generated high-frequency signal onto the direct current lines”.  Claim 36 recites the limitation “generating, by the second module, a high-frequency control signal having a predefined voltage amplitude and coupling the generated high-frequency control signal onto the direct current lines using the second module”, while claim 1 of Behrends recites “generating a high-frequency test signal having a predefined voltage amplitude by the second communication unit and coupling the generated high-frequency test signal onto the direct current lines using the second communication unit”.  Claim 55 recites the limitations “A method for transmitting data via direct current lines in a photovoltaic power generation system, the method comprising:  generating, by a second communication module, a control signal having a predefined voltage amplitude and coupling the generated control signal onto the direct current lines using the second communication module”, while claim 1 of Behrends recites “A method for transmitting data via direct current lines for energy transmission from a first communication unit to a second communication unit, comprising:  generating a high-frequency test signal having a pre-defined voltage amplitude by the second communication unit and coupling the generated high-frequency test signal onto the direct current lines using the second communication unit”.  Claim 64 recites the limitation “A system for transmitting data via direct current lines in a photovoltaic (PV) installation”, while claim 10 of Behrends recites “A system for transmitting data via direct current lines for energy transmission, comprising at least one first communication unit and one second communication unit”.  The rest of claim 64 and claim 10 of Behrends are also different, for example, claim 64 recites limitations relating to the second communication unit which claim 10 of Behrends does not recite, and claim 10 of Behrends recites a high-frequency signal and a high-frequency test signal, which claim 64 does not recite.  Claim 78 recites the limitation “generating, by a first modulator of a first communication unit associated with an inverter, a control signal having a predefined voltage amplitude; coupling, by a first transducer of the first communication unit, the generated control signal onto a direct current line of the photovoltaic power generator system”, while claim 1 of Behrends recites “generating a high-frequency test signal having a pre-defined voltage amplitude by the second communication unit and coupling the generated high-frequency test signal onto the direct current lines using the second communication unit”.  The rest of claim 78 and claim 1 of Behrends are also different, for example, claim 1 of Behrends does not recite first or second modulators, or first or second transducers, or the coupling, sensing, or demodulating steps as recited in claim 78.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 20, 30, 33-34, 36-37, 39, 49, 52-53, 68, and 70-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Kitagawa (2009/0039833).
As to claim 17, Kitagawa discloses a method for transmitting data via direct 
current lines (see paragraph [0014], “the two positive and negative electric power connection terminals being a direct-current power transmission line … the information signal sending means can send the operating state detection information to the charging device of the loading device through the electric power connection terminal”) for energy transmission from a first communication unit (60) to a second communication unit (50) (see Figure 3 and paragraph [0058], line 8), comprising:  generating a high-frequency signal (see paragraph [0057], “in the present embodiment, the carrier waves have audio frequencies” (audio frequency range from about 20 Hz to 20 kHz)) having a predefined voltage amplitude (see paragraph [0065], lines 10-22 and Figure 5A) by the second communication unit (50) and coupling the generated high-frequency signal onto the direct current lines (see paragraph [0014], lines 1-9) using the second 
	As to claim 18, the high-frequency signal is repeatedly coupled onto the direct current lines (see paragraph [0014]) by the second communication unit (50) (see paragraph [0065], the signal is pulse-duration modulated and is therefore repeatedly coupled onto the direct current lines).
	As to claim 20, the high-frequency signal is coupled onto the direct current lines based on a predefined voltage amplitude (see paragraphs [0014] and [0065], and Figure 5A).

current lines (see paragraph [0014], “the two positive and negative electric power connection terminals being a direct-current power transmission line … the information signal sending means can send the operating state detection information to the charging device of the loading device through the electric power connection terminal”) for energy transmission from a first communication unit (60) to a second communication unit (50) (see Figure 3 and paragraph [0058], line 8), comprising:  generating a high-frequency signal (see paragraph [0057], “in the present embodiment, the carrier waves have audio frequencies” (audio frequency range from about 20 Hz to 20 kHz)) having a predefined voltage amplitude (see paragraph [0065], lines 10-22 and Figure 5A) by the second communication unit (50) and coupling the generated high-frequency signal onto the direct current lines (see paragraph [0014], lines 1-9); sensing a current level caused by the high-frequency signal on the direct current lines by the first communication unit (60) (see paragraph [0065], lines 10-22); determining a voltage amplitude for a high-frequency data signal based on the sensed current level caused by the high-frequency signal using the first communication unit (60) (see paragraph [0065], current detection cannot be made directly without measuring voltage for most current measurement techniques, e.g. shunt resistor, Hall effect sensor, current transformer all require voltage measurement.  In this case a shunt resistor was suggested by Kitagawa as a current detecting element, see paragraph [0060], line 2, which requires reading the voltage drop across the shunt resistor to determine the amplitude); and coupling the high-frequency data signal having the determined voltage amplitude onto the direct current lines (21) by the first communication unit (60) for the purpose of transmitting data to the second 
As to claim 33, the high-frequency signal is repeatedly coupled onto the direct current lines (see paragraph [0014]) by the second communication unit (50) (see paragraph [0065], the signal is pulse-duration modulated and is therefore repeatedly coupled onto the direct current lines).
	As to claim 34, the high-frequency signal is coupled onto the direct current lines based on a predefined voltage amplitude (see paragraphs [0014] and [0065], and Figure 5A).
As to claim 36, Kitagawa discloses a method for transmitting data via direct 
current lines (see paragraph [0014], “the two positive and negative electric power connection terminals being a direct-current power transmission line … the information signal sending means can send the operating state detection information to the charging device of the loading device through the electric power connection terminal”) from a first module (60) to a second module (50) (see Figure 3 and paragraph [0058], line 8), comprising:  generating, by the second module (50), a high-frequency control signal (see paragraph [0057], “in the present embodiment, the carrier waves have audio frequencies” (audio frequency range from about 20 Hz to 20 kHz)) having a predefined voltage amplitude (see paragraph [0065], lines 10-22 and Figure 5A) and coupling the generated high-frequency control signal onto the direct current lines (see paragraph [0014], lines 1-9) using the second module (50); sensing, by the first module (60), a 
As to claim 37, the high-frequency signal is repeatedly coupled onto the direct current lines (see paragraph [0014]) by the second communication unit (50) (see paragraph [0065], the signal is pulse-duration modulated and is therefore repeatedly coupled onto the direct current lines).
As to claim 39, the high-frequency signal is coupled onto the direct current lines based on a predefined voltage amplitude (see paragraphs [0014] and [0065], and Figure 5A).
As to claim 49, Kitagawa discloses a method for transmitting data via direct 

As to claim 52, the high-frequency signal is repeatedly coupled onto the direct current lines (see paragraph [0014]) by the second communication unit (50) (see paragraph [0065], the signal is pulse-duration modulated and is therefore repeatedly coupled onto the direct current lines).
As to claim 53, the high-frequency signal is coupled onto the direct current lines based on a predefined voltage amplitude (see paragraphs [0014] and [0065], and Figure 5A).
As to claim 68, Kitagawa discloses a method for transmitting data via direct 
current lines (see paragraph [0014], “the two positive and negative electric power connection terminals being a direct-current power transmission line … the information signal sending means can send the operating state detection information to the charging device of the loading device through the electric power connection terminal”) from a first communication unit (60) to a second communication unit (50) (see Figure 3 and paragraph [0058], line 8), comprising:  generating, by the second communication unit (50), a control signal (see paragraph [0057], “in the present embodiment, the carrier waves have audio frequencies” (audio frequency range from about 20 Hz to 20 kHz)) having a predefined voltage amplitude (see paragraph [0065], lines 10-22 and Figure 5A) and coupling the generated control signal onto the direct current lines (see 
As to claim 70, the control signal is a high-frequency signal and the data signal is a high-frequency signal (see paragraph [0057], the carrier waves have audio frequencies, which range from about 20 Hz to 20 kHz).
As to claim 71, the control signal is repeatedly coupled onto the direct current lines (see paragraph [0014]) by the second communication unit (50) (see paragraph [0065], the signal is pulse-duration modulated and is therefore repeatedly coupled onto the direct current lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55-56 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication of Fornage (2010/0195357) in view of Kitagawa.
As to claim 55, Fornage discloses a photovoltaic power generation system which uses power line communication (PLC) (see paragraph [0023], lines 1-5).  Fornage does not disclose a method for transmitting data via direct current lines, the method comprising the generating, sensing, determining, and coupling steps.
Kitagawa discloses a method for transmitting data via direct 
current lines (see paragraph [0014], “the two positive and negative electric power connection terminals being a direct-current power transmission line … the information signal sending means can send the operating state detection information to the charging device of the loading device through the electric power connection terminal”) for energy transmission from a first communication module (60) to a second communication module (50) (see Figure 3 and paragraph [0058], line 8), comprising:  generating, by the second communication module (50), a high-frequency signal (see paragraph [0057], “in the present embodiment, the carrier waves have audio frequencies” (audio frequency range from about 20 Hz to 20 kHz)) having a predefined voltage amplitude (see paragraph [0065], lines 10-22 and Figure 5A); coupling the generated high-frequency signal onto the direct current lines (see paragraph [0014], lines 1-9); sensing a level of a current on the direct current lines caused by the high-frequency signal on the direct current lines caused by the high-frequency signal (see paragraph [0065], lines 10-22); determining a voltage amplitude for a data signal based on the sensed current level caused by the high-frequency signal (see paragraph [0065], 
As to claim 56, the control signal of Kitagawa is repeatedly coupled onto the direct current lines (see paragraph [0014]) by the second communication unit (50) (see paragraph [0065], the signal is pulse-duration modulated and is therefore repeatedly coupled onto the direct current lines).
As to claim 58, the control signal is coupled onto the direct current lines based on a predefined voltage amplitude (see paragraphs [0014] and [0065], and Figure 5A).
Response to Arguments
Applicant's arguments filed March 1, 2021 with respect to the rejections of claims 17-106 under 35 U.S.C. 112(a), 102(a)(1), and 103, and the non-interference of claims 30, 36, 55, 64, and 78, have been fully considered but they are not persuasive. 
With respect to the rejections of claims 17-106 under 35 U.S.C. 112(a), and the 
non-interference of claims 30, 36, 55, 64, and 78, the Applicant states that one of ordinary skill in the art would understand the claimed subject matter to be disclosed, but the understanding of a person of ordinary skill in the art is not the proper standard under 35 U.S.C. 112(a) for whether the claimed subject matter is disclosed in the specification.  The claimed subject matter must be specifically disclosed.  
The understanding of a person of ordinary skill in the art is also not the proper standard for determining whether claims interfere.  In order for claims to interfere, the claims must be the same or obvious over each other, and claims 30, 36, 55, 64, and 78 differ from claims 14, 1, 1, 10, and 1, respectively, of Behrends as set forth above.
	With respect to the rejections of claims 17-18, 20, 30, 33-34, 36-37, 39, 49, 52-53, 68, and 70-71 under 35 U.S.C. 102(a)(1), and the rejections of claims 55-56 and 58 under 35 U.S.C. 103, the Applicant states that the communication from the charging device to the battery pack does not “couple the high-frequency data signal having the determined voltage amplitude”, and that the communication from the charging device to the battery pack is separate and independent of a previous communication from the battery pack to the charging device.  The Examiner respectfully disagrees.  The Applicant has not specifically stated why the communication from the charging device to 
Applicant’s arguments, see Remarks, page 21, filed March 1, 2021, with respect to the objections to claims 26, 45, and 49 have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/           Primary Examiner, Art Unit 2836